--------------------------------------------------------------------------------

NUTRASTAR INTERNATIONAL INC.

2009 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED SHARES GRANT

Capitalized but otherwise undefined terms in this Notice of Restricted Shares
Grant and the attached Restricted Shares Grant Agreement shall have the same
defined meanings as in the Nutrastar International Inc. 2009 Equity Incentive
Plan (the “Plan”).

Grantee Name: Joshua Kurtzig
Address:

You have been granted Restricted Shares subject to the terms and conditions of
the Plan and the attached Restricted Shares Grant Agreement, as follows:

Date of Grant:

August 11, 2011

Vesting Commencement Date:

August 11, 2011

Exercise Price per Share:

$0

Total Number of Shares Granted:

10,000

Total Purchase Price:

$0

Agreement Date

August 11, 2011

Vesting Schedule:

as follows


The Restricted Share vests under the following schedule:       Number of Shares
Vesting Date 2,500 January 31, 2012 2,500 July 31, 2012 2,500 January 31, 2013
2,500 July 31, 2013


--------------------------------------------------------------------------------

NUTRASTAR INTERNATIONAL INC.
2009 EQUITY INCENTIVE PLAN


RESTRICTED SHARES GRANT AGREEMENT

This RESTRICTED SHARES GRANT AGREEMENT (“Agreement”), dated as of the Agreement
Date specified on the Notice of Restricted Shares Grant is made by and between
NUTRASTAR INTERNATIONAL INC., a Nevada corporation (the “Company”), and the
grantee named in the Notice of Restricted Shares Grant (the “Grantee,” which
term as used herein shall be deemed to include any successor to Grantee by will
or by the laws of descent and distribution, unless the context shall otherwise
require).

BACKGROUND


Pursuant to the Plan, the Company, acting through the Administrator, approved
the issuance to Grantee, effective as of the date set forth above, of an award
of the number of Restricted Shares as is set forth in the attached Notice of
Restricted Shares Grant (which is expressly incorporated herein and made a part
hereof, the “Notice of Restricted Shares Grant”) at the purchase price per share
of Restricted Shares (the “Purchase Price”), if any, set forth in the attached
Notice of Restricted Shares Grant, upon the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the mutual premises and undertakings
hereinafter set forth, the parties agree as follows:

1.              Grant and Purchase of Restricted Shares. The Company hereby
grants to Grantee, and Grantee hereby accepts the number of Restricted Shares
set forth in the Notice of Restricted Shares Grant, subject to the payment by
Grantee of the total purchase price, if any, set forth in the Notice of
Restricted Shares Grant.

2.               Stockholder Rights.

              (a)               Voting Rights. Until such time as all or any
part of the Restricted Shares are forfeited to the Company under this Agreement,
if ever, Grantee (or any successor in interest) has the rights of a stockholder,
including voting rights, with respect to the Restricted Shares subject, however,
to the transfer restrictions or any other restrictions set forth in the Plan.

              (b)               Dividends and Other Distributions. During the
Period of Restriction, Participants holding Restricted Shares are entitled to
all regular cash dividends or other distributions paid with respect to all
Shares while they are so held. If any such dividends or distributions are paid
in Shares, such Shares will be subject to the same restrictions on
transferability and forfeitability as the Restricted Shares with respect to
which they were paid.

2

--------------------------------------------------------------------------------

3.               Vesting of Restricted Shares.

              (a)               The Restricted Shares are restricted and subject
to forfeiture until vested. The Restricted Shares which have vested and are no
longer subject to forfeiture are referred to as “Vested Shares.” All Restricted
Shares which have not become Vested Shares are referred to as “Nonvested
Shares.”

              (b)               Restricted Shares will vest and become
nonforfeitable in accordance with the vesting schedule contained in the Notice
of Restricted Shares Grant except that 100% of Grantee’s Nonvested Shares will
vest in full upon a Change of Control.

              (c)               Definitions. Terms used in section 3 and 4 have
the following meanings:

                            (i)               “Cause” has the meaning ascribed
to such term or words of similar import in Grantee’s written employment or
service contract with the Company or its subsidiaries and, in the absence of
such agreement or definition, means Grantee’s (i) conviction of, or plea of nolo
contendere to, a felony or crime involving moral turpitude; (ii) fraud on or
misappropriation of any funds or property of the Company or its subsidiaries, or
any affiliate, customer or vendor; (iii) personal dishonesty, incompetence,
willful misconduct, willful violation of any law, rule or regulation (other than
minor traffic violations or similar offenses), or breach of fiduciary duty which
involves personal profit; (iv) willful misconduct in connection with Grantee’s
duties or willful failure to perform Grantee’s responsibilities in the best
interests of the Company or its subsidiaries; (v) illegal use or distribution of
drugs; (vi) violation of any rule, regulation, procedure or policy of the
Company or its subsidiaries; or (vii) breach of any provision of any employment,
non-disclosure, non-competition, non-solicitation or other similar agreement
executed by Grantee for the benefit of the Company or its subsidiaries, all as
determined by the Board of Directors of the Company, which determination will be
conclusive.

                            (ii)               “Retirement” means Grantee’s
retirement from Company employ at age 65 as determined in accordance with the
policies of the Company or its subsidiaries in good faith by the Board of
Directors of the Company, which determination will be final and binding on all
parties concerned.

              (d)               Nonvested Shares may not be sold, transferred,
assigned, pledged, or otherwise disposed of, directly or indirectly, whether by
operation of law or otherwise. The restrictions set forth in this Section will
terminate upon a Change of Control.

4.               Forfeiture of Nonvested Shares. Except as provided herein, if
Grantee's service with the Company ceases for any reason other than Grantee’s
(a) death, (b) Disability, (c) Retirement, or (d) termination by the Company
without Cause, any Nonvested Shares will be automatically forfeited to the
Company, subject to the re-payment by the Company at the lesser of (1) the
original purchase price paid by the Participant pursuant to the Award Agreement
or (2) the Shares’ Fair Market Value on the date of repurchase.

              (a)               Legend. Each certificate representing Restricted
Shares granted pursuant to the Notice of Restricted Shares Grant may bear a
legend substantially as follows:

3

--------------------------------------------------------------------------------

“THE SALE OR OTHER TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE,
WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE NUTRASTAR INTERNATIONAL INC. 2009
EQUITY INCENTIVE PLAN AND IN A RESTRICTED SHARE GRANT AGREEMENT. A COPY OF SUCH
PLAN AND SUCH AGREEMENT MAY BE OBTAINED FROM NUTRASTAR INTERNATIONAL INC.”

              (b)               Escrow of Nonvested Shares. The Company has the
right to retain the certificates representing Nonvested Shares in the Company’s
possession until such time as all restrictions applicable to such Shares have
been satisfied.

              (c)               Removal of Restrictions. The Participant is
entitled to have the legend removed from certificates representing Vested
Shares.

5.               Recapitalizations, Exchanges, Mergers, Etc. The provisions of
this Agreement apply to the full extent set forth herein with respect to any and
all shares of capital stock of the Company or successor of the Company which may
be issued in respect of, in exchange for, or in substitution for the Restricted
Shares by reason of any stock dividend, split, reverse split, combination,
recapitalization, reclassification, merger, consolidation or otherwise which
does not terminate this Agreement. Except as otherwise provided herein, this
Agreement is not intended to confer upon any other person except the parties
hereto any rights or remedies hereunder.

6.               Grantee Representations.

Grantee represents to the Company the following:

              (a)               Restrictions on Transfer. Grantee acknowledges
that the Restricted Shares to be issued to Grantee must be held indefinitely
unless subsequently registered and qualified under the Securities Act or unless
an exemption from registration and qualification is otherwise available. In
addition, Grantee understands that the certificate representing the Restricted
Shares will be imprinted with a legend which prohibits the transfer of such
Restricted Shares unless they are sold in a transaction in compliance with the
Securities Act or are registered and qualified or such registration and
qualification are not required in the opinion of counsel acceptable to the
Company.

              (b)               Relationship to the Company; Experience. Grantee
either has a preexisting business or personal relationship with the Company or
any of its officers, directors or controlling persons or, by reason of Grantee’s
business or financial experience or the business or financial experience of
Grantee’s personal representative(s), if any, who are unaffiliated with and who
are not compensated by the Company or any affiliate or selling agent, directly
or indirectly, has the capacity to protect Grantee’s own interests in connection
with Grantee’s acquisition of the Restricted Shares to be issued to Grantee
hereunder. Grantee and/or Grantee’s personal representative(s) have such
knowledge and experience in financial, tax and business matters to enable
Grantee and/or them to utilize the information made available to Grantee and/or
them in connection with the acquisition of the Restricted Shares to evaluate the
merits and risks of the prospective investment and to make an informed
investment decision with respect thereto.

4

--------------------------------------------------------------------------------

              (c)               Grantee’s Liquidity. In reaching the decision to
invest in the Restricted Shares, Grantee has carefully evaluated Grantee’s
financial resources and investment position and the risks associated with this
investment, and Grantee acknowledges that Grantee is able to bear the economic
risks of the investment. Grantee (i) has adequate means of providing for
Grantee’s current needs and possible personal contingencies, (ii) has no need
for liquidity in Grantee’s investment, (iii) is able to bear the substantial
economic risks of an investment in the Restricted Shares for an indefinite
period and (iv) at the present time, can afford a complete loss of such
investment. Grantee’s commitment to investments which are not readily marketable
is not disproportionate to Grantee’s net worth and Grantee’s investment in the
Restricted Shares will not cause Grantee’s overall commitment to become
excessive.

              (d)               Access to Data. Grantee acknowledges that during
the course of this transaction and before deciding to acquire the Restricted
Shares, Grantee has been provided with financial and other written information
about the Company. Grantee has been given the opportunity by the Company to
obtain any information and ask questions concerning the Company, the Restricted
Shares, and Grantee’s investment that Grantee felt necessary; and to the extent
Grantee availed himself of that opportunity, Grantee has received satisfactory
information and answers concerning the business and financial condition of the
Company in response to all inquiries in respect thereof.

              (e)               Risks. Grantee acknowledges and understands that
(i) an investment in the Company constitutes a high risk, (ii) the Restricted
Shares are highly speculative, and (iii) there can be no assurance as to what
investment return, if any, there may be. Grantee is aware that the Company may
issue additional securities in the future which could result in the dilution of
Grantee’s ownership interest in the Company.

              (f)               Valid Agreement. This Agreement when executed
and delivered by Grantee will constitute a valid and legally binding obligation
of Grantee which is enforceable in accordance with its terms.

              (g)               Residence. The address set forth on the Notice
of Restricted Shares Grant is Grantee’s current address and accurately sets
forth Grantee’s place of residence.

              (h)               Tax Consequences. Grantee has reviewed with
Grantee’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Agreement. Grantee is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) is responsible for Grantee’s own tax liability
that may arise as a result of the transactions contemplated by this Agreement.
Grantee understands that Section 83 of the Internal Revenue Code of 1986, as
amended (the “Code”), taxes as ordinary income the difference between the
purchase price for the Restricted Shares and the fair market value of the
Restricted Shares as of the date any restrictions on the Restricted Shares
lapse. Grantee understands that Grantee may elect to be taxed at the time the
Restricted Shares is purchased rather than when and as the restrictions lapse by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service within 30 days from the date of purchase. The form for making this
election is attached as Exhibit A hereto.

5

--------------------------------------------------------------------------------

GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY ANY ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON GRANTEE’S
BEHALF.

7.               No Employment Contract Created. The issuance of the Restricted
Shares is not be construed as granting to Grantee any right with respect to
continuance of employment or any service with the Company or any of its
subsidiaries. The right of the Company or any of its subsidiaries to terminate
at will Grantee's employment or terminate Grantee’s service at any time (whether
by dismissal, discharge or otherwise), with or without cause, is specifically
reserved, subject to any other written employment or other agreement to which
the Company and Grantee may be a party.

8.               Tax Withholding. The Company has the power and the right to
deduct or withhold, or require Grantee to remit to the Company, an amount
sufficient to satisfy Federal, state and local taxes (including the Grantee’s
FICA obligation) required by law to be withheld with respect to the grant and
vesting of the Restricted Shares.

9.               Interpretation. The Restricted Shares are being issued pursuant
to the terms of the Plan, and are to be interpreted in accordance therewith. The
Administrator will interpret and construe this Agreement and the Plan, and any
action, decision, interpretation or determination made in good faith by the
Administrator will be final and binding on the Company and Grantee.

10.               Notices. All notices or other communications which are
required or permitted hereunder will be in writing and sufficient if (i)
personally delivered or sent by telecopy, (ii) sent by nationally-recognized
overnight courier or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:

if to Grantee, to the address (or telecopy number) set forth on the Notice of
Restricted Shares Grant; and

if to the Company, to the attention of the President at the address set forth
below:

Nutrastar International Inc.

7/F Jinhua Mansion
41 Hanguang Street
Nangang District, Harbin 150080
People's Republic of China


or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied, (ii) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and (iii) on the fifth Business Day
following the date on which the piece of mail containing such communication is
posted, if sent by mail. As used herein, “Business Day” means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.

6

--------------------------------------------------------------------------------

11.               Specific Performance. Grantee expressly agrees that the
Company will be irreparably damaged if the provisions of this Agreement and the
Plan are not specifically enforced. Upon a breach or threatened breach of the
terms, covenants and/or conditions of this Agreement or the Plan by Grantee, the
Company will, in addition to all other remedies, be entitled to a temporary or
permanent injunction, without showing any actual damage, and/or decree for
specific performance, in accordance with the provisions hereof and thereof. The
Administrator has the power to determine what constitutes a breach or threatened
breach of this Agreement or the Plan. Any such determinations will be final and
conclusive and binding upon Grantee.

12.               No Waiver. No waiver of any breach or condition of this
Agreement will be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.

13.               Grantee Undertaking. Grantee hereby agrees to take whatever
additional actions and execute whatever additional documents the Company may in
its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on Grantee
pursuant to the express provisions of this Agreement.

14.               Modification of Rights. The rights of Grantee are subject to
modification and termination in certain events as provided in this Agreement and
the Plan.

15.               Governing Law. This Agreement is governed by, and construed in
accordance with, the laws of the State of Nevada, without giving effect to its
conflict or choice of law principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

16.               Counterparts; Facsimile Execution. This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original, but all of which together will constitute one and the same instrument.
Facsimile execution and delivery of this Agreement is legal, valid and binding
execution and delivery for all purposes.

17.               Entire Agreement. This Agreement (including the Notice of
Restricted Shares Grant) and the Plan, constitute the entire agreement between
the parties with respect to the subject matter hereof, and supersede all
previously written or oral negotiations, commitments, representations and
agreements with respect thereto.

18.               Severability. In the event one or more of the provisions of
this Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Agreement, and this Agreement will
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein.

7

--------------------------------------------------------------------------------

19.               WAIVER OF JURY TRIAL. THE GRANTEE HEREBY EXPRESSLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

[Signature Page Follows]

 

 

 

 

 

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Share Grant
Agreement as of the date first written above.

NUTRASTAR INTERNATIONAL INC.


By:/s/ Lianyun Han                                      
Name: Lianyun Han
Title: Chief Executive Officer


GRANTEE:


/s/ Joshua Kurtzig________________
Name: Joshua Kurtzig


 

 

 

 

9

--------------------------------------------------------------------------------

SPOUSE'S CONSENT TO AGREEMENT
 (Required where Grantee resides in a community property state)

I acknowledge that I have read the Agreement and the Plan and that I know and
understand the contents of both. I am aware that my spouse has agreed therein to
the imposition of certain forfeiture provisions and restrictions on
transferability with respect to the Restricted Shares that are the subject of
the Agreement, including with respect to my community interest therein, if any,
on the occurrence of certain events described in the Agreement. I hereby consent
to and approve of the provisions of the Agreement, and agree that I will abide
by the Agreement and bequeath any interest in the Restricted Shares which
represents a community interest of mine to my spouse or to a trust subject to my
spouse's control or for my spouse's benefit or the benefit of our children if I
predecease him.

Dated: _________________ _______________________________
Signature       _______________________________
Print Name

 








10

--------------------------------------------------------------------------------

Exhibit A


ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
or alternative minimum taxable income, as the case may be, for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below.

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

            TAXPAYER: SPOUSE:   NAME:
ADDRESS:
IDENTIFICATION NO.:
TAXABLE YEAR:    

    2. The property with respect to which the election is made is described as
follows: ____ shares (the “Shares”) of the Common Stock of Nutrastar
International Inc. (the “Company”).

    3.

The date on which the property was transferred is:___________________,______.

    4.

The property is subject to the following restrictions:

   

The Shares may not be transferred and are subject to forfeiture under the terms
of an agreement between the taxpayer and the Company. These restrictions lapse
upon the satisfaction of certain conditions contained in such agreement.

    5.

The fair market value at the time of transfer, determined without regard to any
restriction other than a restriction which by its terms will never lapse, of
such property is: $_________________.

    6. The amount (if any) paid for such property is: $_________________.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

Dated: ______________________, _____

________________________________
Taxpayer

  The undersigned spouse of taxpayer joins in this election.     Dated:
______________________, _____ ________________________________
Spouse of Taxpayer

11

--------------------------------------------------------------------------------